DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 6 objected to because of the following informalities: Regarding claim 6, line 4, it is unclear whether “an output” is the same as or different from “an output” of line 2. It appears to be same. If so, it should be change to –the output--.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for performing at least one of filtering, transformation, or thresholding on the signal” and “means for performing at least one of echo detection or distance estimation” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Means for filtering: The applicant provides Filter 1, Filter 2 in Fig. 1-Fig. 3and Filter 2 in Fig. 4 as filter device and also described a structure that may be use as filtering.  Page 3 line 29-31 stating “the receiver circuit can perform some form of filtering or data transform to emphasize signal characteristics of interest while de-emphasizing other signals, such as noise”. Therefore the filtering is interpreted as any filter device that emphasize signal characteristics of interest while de-emphasizing other signals. 

	Means for transformation: The applicant described a structure in Page 4 line 11-12 stating “Transforms can include slope detection, constant-fraction discrimination, and the like”. Therefore transforming is interpreted as any device configured to include slope detection, constant-fraction discrimination, and the like. 
	
	Means for thresholding:  The applicant provides discriminator 124 in Fig. 1, discriminator 1 and discriminator 2 in Fig. 2 - Fig. 4. Also described structure that may be used as thresholding in page-4 line 1-5 stating “circuit can perform thresholding (or discrimination) to discriminate actual reflections from non-reflections. The discrimination function can be 

	Means for echo detection: The applicant described a structure at page 3 line 26-28 stating “Echo detection is the process of resolving a LIDAR return signal into reflections from objects and other, non-interesting signals. Once an echo is detected, distance to the echo can be estimated”. Therefore echo detection is interpreted as detection of non-interesting signals. 

	Means for distance estimation: Interpreted as described in page 6 line 20-22 stating “the signal path 120A can be used to detect whether an object is present and the signal path 120B can be used to estimate the distance to that object” and page 7 line 1-2 stating “determination of distance using higher complexity, higher power, and highly accurate signal processing”. Therefore distance estimation is interpreted as estimate distance to object using complexity, higher power, and highly accurate signal processing by a system.
 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 
 


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  

Regarding claim 4 and claim 5 recitation of “signal chain” lacks antecedent basis. It is unclear if the signal chain is the same as signal processing path of claim 1 or a signal chain as disclosed in the specification. 
 	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Regarding claim 12, the detail disclosure fails to disclose an analog-to-digital converter used in a path with a time-to-digital converter. The spec only discloses the time digitizing function in TDC 450. See Fig. 4 and spec page 12 at lines 10-25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 4-5, 11-13 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LU (US 2020/0209356 A1). 

Regarding claim 1, Lu teaches a light detection and ranging (LIDAR) system (Fig. 2, [0033], LIDAR based detection system 102) comprising: 
a receiver circuit configured to receive a signal corresponding to light reflected from an object (Fig. 2, [0033], receiver module 106), 
the receiver circuit configured to split the signal between at least two signal processing paths (Fig. 3, [0049], signal processing path associates ADC 306 and TDC 308), 
wherein each signal processing path is configured to perform at least one of filtering, transformation, or thresholding on the signal (Fig. 3, [0049], signal processing path associates ADC 306 and TDC 308 transforming analog sensor data into timing, amplitude data and timing data respectively), 
and wherein the receiver circuit is configured to perform at least one of echo detection or distance estimation using a filtering, transformation, or thresholding output from more than one signal processing path (Fig. 3, [0049],” Digitization selection module 302 includes a switching element 310 configured to select either processed data from ADC system 306 or TDC system 308 for transmission to TOF detection module 312”).  

Regarding claim 4, Lu teaches the LIDAR system of claim 1, wherein the signal chain is configured to perform echo detection using the filtering, transformation, or thresholding output of a first one of the signal processing paths, and wherein the signal chain is configured to perform distance estimation using the filtering, transformation, or thresholding output of a second one of the signal processing paths (Fig. 3, [0045],"It should be noted that data from the ADC system is not discarded during use of TDC system as utilization of data from the ADC system can still be valuable in providing characterizing objects surrounding LiDAR system 102", the signal processing path associates with ADC is configured for object surrounding means echo detection while the signal processing path associates with TDC is configured for distance estimation).

Regarding claim 5, Lu teaches the LIDAR system of claim 4, wherein the signal chain configured to perform distance estimation using the filtering, transformation, or thresholding output of the second signal processing path also uses an echo detection output ([0045];"It should be noted that data from the ADC system is not discarded during use of TDC system as utilization of data from the ADC system can still be valuable in providing characterizing objects surrounding LiDAR system 102", the signal processing path associates with TDC is configured for distance estimation also using object surrounding means echo detection output). 
 
Regarding claim 11, Lu teaches the LIDAR system of claim 1, wherein: a first one of the signal processing paths includes a time-to-digital converter; and a second one of the signal processing paths includes an analog-to-digital converter (Fig. 3, [0049], teaches a two channel pulse detector system wherein one channel comprises of a TDC system and the other channel comprises of an ADC system).

Regarding claim 12, Lu teaches the LIDAR system of claim 11, wherein: the time-to-digital converter in the first signal processing path includes an analog-to-digital converter ([0045];"It should be noted that data from the ADC system is not discarded during use of TDC system as utilization of data from the ADC system can still be valuable in providing characterizing objects surrounding LiDAR system 102", the signal processing path associates with TDC also including data from signal processing path associates with ADC) with higher sample rate and lower resolution than the analog-to-digital converter in the second signal processing path (Fig. 4A-4C, [0052], teaches the effect of substantially slower sampling rate of the ADC system compared to the TDC system which also yields that the TDC system having lower resolution than the ADC system, since resolution is indeed the events per unit time).

Regarding claim 13, Lu teaches a method of operating a light detection and ranging (LIDAR) system (Fig. 2, [0033], LIDAR based detection system 102) having at least two signal processing paths, the method comprising: 
splitting a signal between the at least two signal processing paths, the signal corresponding to light reflected from an object (Fig. 3, [0049], signal processing path associates ADC 306 and TDC 308 and also pulse detector 304 receives reflected signal and splits received signals into the two signal processing path associates with ADC and TDC respectively);  
performing at least one of filtering, transformation, or thresholding on the signal (Fig. 3, [0049], signal processing path associates ADC 306 and TDC 308 transforming analog sensor data into timing, amplitude data and timing data respectively);  
and performing at least one of echo detection or distance estimation using a filtering, transformation, or thresholding output from more than one signal processing path (Fig. 3, [0049],” Digitization selection module 302 includes a switching element 310 configured to select either processed data from ADC system 306 or TDC system 308 for transmission to TOF detection module 312”  TOF detection module performing time of flight means distance estimation based on signal transformation from either signal processing path). 

Regarding claim 18, Lu teaches the method of claim 13, further comprising: in a first one of the signal processing paths, performing time-to-digital conversion on the signal; and in a second one of the signal processing paths, performing analog-to-digital conversion on the signal (Fig. 3, [0049], teaches a two channel pulse detector system wherein one channel comprises of a TDC system and the other channel comprises of an ADC system). 


Claim(s) 1-3, 6, 13-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Subasingha (2019/0293770 A1).    

Regarding claim 1, Subasingha teaches a light detection and ranging (LIDAR) system (Fig. 3, [0047], LIDAR system 300) comprising: 
a receiver circuit configured to receive a signal corresponding to light reflected from an object (Fig. 3, [0048], receiver circuit associates with operation 304-312), 
the receiver circuit configured to split the signal between at least two signal processing paths (Fig. 3, [0052], signal processing path associates with operation 310(A) and 310(B)), 
wherein each signal processing path is configured to perform at least one of filtering, transformation, or thresholding on the signal (Fig. 3, [0053], signal processing path 310(A) configured to perform cross correlation and signal processing path 310(B) configured to perform rising edge detection in each signal processing path),
and wherein the receiver circuit is configured to perform at least one of echo detection or distance estimation using a filtering, transformation, or thresholding output from more than one signal processing path (Fig. 3, [0054], operation 312, calculates distance to an object based on transformation from one of the signal processing path).

Regarding claim 2, Subasingha teaches the LIDAR system of claim 1, wherein the receiver circuit comprises a multiplexer coupled to the filtering, transformation, or thresholding output, and wherein the multiplexer is configured to select one of the signal processing paths (Fig. 4A, multiplexer 422, [0058], "the outputs of the detectors may be inputs to a multiplexer 422 and the classifier 406 may generate a selection 412 that controls the multiplexer to output signal(s) corresponding to the selection 412. Regardless of the actual implementation employed, the selection 412 may include a control signal generated by the classifier 406 to select at least one detector's output to be output to downstream components as the final estimated distance and/or for modification by the calibrator 428").

Regarding claim 3, Subasingha teaches the LIDAR system of claim 2, comprising: a saturation determination circuit having an output coupled to the multiplexer (Fig. 4A, [0057], saturated signal detector 404), the saturation determination circuit configured to determine a level of the signal ([0057], “The saturated signal detector 404 may be programmed to and/or include an arrangement of circuitry to detect a rising edge of the received signal 408), wherein the output of the saturation determination circuit is configured to select one of the signal processing paths (Fig. 4A, saturated signal detector outputs to multiplexer 422 and based on generate section 412 the multiplexer 422 select one of the signal processing path; see [0058]).

Regarding claim 6, Subasingha teaches the LIDAR system of claim 2, comprising: a range determination circuit having an output coupled to the multiplexer (Fig. 4A, classifier 406 output coupled to the multiplexer 422), the range determination circuit configured to determine a distance to the object, wherein an output of the range determination circuit selects one of the signal processing paths (Fig. 3, operation 308, operation 310(A) and 310(b), the LIDAR system classify received signal and select either one of the two detector to determine time delay of arrival by cross correlation or rising edge detection; see [0053]).
	 
Regarding claim 13, Subasingha teaches a method of operating a light detection and ranging (LIDAR) system (Fig. 3, [0047], LIDAR system 300) having at least two signal processing paths, 
the method comprising: splitting a signal between the at least two signal processing paths (Fig. 3, [0052], signal processing path associates with operation 310(A) and 310(B)), 
the signal corresponding to light reflected from an object (Fig. 3, operation 302 and 304);  
performing at least one of filtering, transformation, or thresholding on the signal (Fig. 3, [0053], signal processing path 310(A) configured to perform cross correlation and signal processing path 310(B) configured to perform rising edge detection); 
and performing at least one of echo detection or distance estimation using a filtering, transformation, or thresholding output from more than one signal processing path (Fig. 3, [0054], operation 312, calculates distance to an object based on transformation from one of the signal processing path).

Regarding claim 14, Subasingha teaches the method of claim 13, further comprising; selecting, by a multiplexer, one of the signal processing paths (Fig. 4A, multiplexer 422, [0058], "the outputs of the detectors may be inputs to a multiplexer 422 and the classifier 406 may generate a selection 412 that controls the multiplexer to output signal(s) corresponding to the selection 412. Regardless of the actual implementation employed, the selection 412 may include a control signal generated by the classifier 406 to select at least one detector's output to be output to downstream components as the final estimated distance and/or for modification by the calibrator 428"). 
	
Regarding claim 15, Subasingha teaches the method of claim 14, further comprising: determining, by a saturation determination circuit (Fig. 4A, [0057], saturated signal detector 404), a level of the signal ([0057], “The saturated signal detector 404 may be programmed to ; and selecting one of the signal processing paths using the determined level (Fig. 4A, saturated signal detector outputs to multiplexer 422 and the multiplexer 422 select one of the signal processing path after rising edge detection by the saturated signal detector 404; see [0058]).  

Regarding claim 16, Subasingha teaches the method of claim 14, further comprising: determining, by a range determination circuit (Fig. 3, operation 308), a distance to the object; and selecting one of the signal processing paths using the determined distance (Fig. 3, operation 308, operation 310(A) and 310(b), the LIDAR system classify received signal and select either one of the two detector to determine time delay of arrival by cross correlation or rising edge detection; see [0053]). 
 
Regarding claim 19, Subasingha teaches a light detection and ranging (LIDAR) system (Fig. 3, [0047], LIDAR system 300) comprising: 
a receiver circuit configured to receive a signal corresponding to light reflected from an object (Fig. 3, [0048], receiver circuit associates with operation 304-312),  
the receiver circuit configured to split the signal between at least two signal processing paths (Fig. 3, [0052], signal processing path associates with operation 310(A) and 310(B)); 
means for performing at least one of filtering, transformation, or thresholding on the signal (Fig. 3, [0053], signal processing path 310(A) configured to perform cross correlation and ; 
and means for performing at least one of echo detection or distance estimation using a filtering, transformation, or thresholding output from more than one signal processing path (Fig. 3, [0054], operation 312, calculates distance to an object based on rising edge detection from one of the signal processing path). 

Regarding claim 20, Subasingha teaches the LIDAR system of claim 19, wherein the receiver circuit comprises a multiplexer coupled to the filtering, transformation, or thresholding output, and wherein the multiplexer is configured to select one of the signal processing paths (Fig. 4A, multiplexer 422, [0058], "the outputs of the detectors may be inputs to a multiplexer 422 and the classifier 406 may generate a selection 412 that controls the multiplexer to output signal(s) corresponding to the selection 412. Regardless of the actual implementation employed, the selection 412 may include a control signal generated by the classifier 406 to select at least one detector's output to be output to downstream components as the final estimated distance and/or for modification by the calibrator 428").


Claim(s) 1, 7, 9-10, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)as being anticipated by Gunnam (US 2019/0179018 A1).  

Regarding claim 1, Gunnam teaches a light detection and ranging (LIDAR) system (Fig. 2, [0040], LIDAR system 202) comprising: 
a receiver circuit configured to receive a signal corresponding to light reflected from an object (Fig. 7, [0062], multi-return matched filter detector 700), 
the receiver circuit configured to split the signal between at least two signal processing paths (Fig. 7, [0062], signal processing path associates with matched filter 704A-704N), 
wherein each signal processing path is configured to perform at least one of filtering, transformation, or thresholding on the signal (Fig. 7, [0062], each signal processing path configured to filtering with the associates match filter. Also peak detection portion 706A-706N includes threshold comparator to compare the return signal with a preset threshold (see Fig. 4A, [0050])), 
and wherein the receiver circuit is configured to perform at least one of echo detection or distance estimation using a filtering, transformation, or thresholding output from more than one signal processing path ([0063],"From peak return signals 708A, 708B, …708N a first/last and maximum peak may be determined"). 

Regarding claim 7, the LIDAR system of claim 1, wherein: a first one of the signal processing paths includes a first filter (Fig. 7, matched filter 704A); and a second one of the signal processing paths includes a second filter (Fig. 7, matched filter 704B) having an amplitude or phase response versus frequency that is different than the first filter (Gunnam teaches the receiver circuit receives multi-return signal reflected by multiple objects due to laser beam .

Regarding claim 9, Gunnam teaches the LIDAR system of claim 1, wherein: the first one of the signal processing paths includes a first discriminator having a first threshold (Fig. 7, peak detection portion 706A-706N includes threshold comparator to compare the return signal with a preset threshold (see Fig. 4A, [0050])); and the second one of the signal processing paths includes a second discriminator having a second threshold different from the first threshold (Gunnam teaches the receiver circuit receives multi-return signal reflected by multiple objects due to laser beam divergence (Fig. 2, [0040]) wherein the receiver circuit receives signals with different signal strength since the reflected signals can even come from unwanted object and therefore each comparator inherently having different threshold in the LIDAR system ).   

Regarding claim 10, Gunnam teaches the LIDAR system of claim 1, wherein: a first one of the signal processing paths includes a first matched filter defining a first pulse shape (Fig. 7, [0062], each signal processing path includes a matched filter (704A-704N)); and a second one of the signal processing paths includes a second matched filter defining a second pulse shape different from the first shape (Gunnam teaches the receiver circuit receives multi-return signal reflected by multiple objects due to laser beam divergence (Fig. 2, [0040]) wherein the receiver circuit receives signals with different pulse shape since the reflected signals can even come 

Regarding claim 13, Gunnam teaches a method of operating a light detection and ranging (LIDAR) system (Fig. 2, [0040], LIDAR system 202) having at least two signal processing paths (Fig. 7, [0062], signal processing path associates with matched filter 704A-704N), the method comprising:  
splitting a signal between the at least two signal processing paths (Fig. 7, splitting signal associates with matched filter 704A-704N),  
the signal corresponding to light reflected from an object (Fig. 2, LIDAR system receives multiple reflected return signal from different objects by the multi-return matched filter detector 700 (Fig. 7, [0062])); 
performing at least one of filtering, transformation, or thresholding on the signal ((Fig. 7, [0062], each signal processing path configured to filtering with the associates match filter. Also peak detection portion 706A-706N includes threshold comparator to compare the return signal with a preset threshold (see Fig. 4A, [0050]));  
and performing at least one of echo detection or distance estimation using a filtering, transformation, or thresholding output from more than one signal processing path (([0063],"From peak return signals 708A, 708B, …708N a first/last and maximum peak may be determined"). 

Regarding claim 17, Gunnam teaches the method of claim 13, further comprising: in a first one of the signal processing paths, filtering the signal using a first matched filter defining a first pulse shape (Fig. 7, [0062], each signal processing path includes a matched filter (704A-704N)); and in a second one of the signal processing paths, filtering the signal using a second matched filter defining a second pulse shape different from the first shape (Gunnam teaches the receiver circuit receives multi-return signal reflected by multiple objects due to laser beam divergence (Fig. 2, [0040]) wherein the receiver circuit receives signals with different pulse shape since the reflected signals can even come from unwanted object and therefore each matched filter inherently defining different pulse shape).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179018 A1 (Gunnam) in the view of US 2021/0109144 A1 (Tonender).

Regarding claim 8, Gunnam does not teach the LIDAR system of claim 7, wherein the first filter has a first bandwidth and the second filter has a second bandwidth, and wherein the second bandwidth is higher than the first bandwidth. 
However, Tonender teaches a system to improve determination of a trigger time wherein the system comprises of multiple trigger paths to individually analyze input signal and wherein each path comprises of a low pass filter having a bandwidth different from each other (Fig. 1, [0044], low pass filter 21-i).
Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Gunnam’s system by filters having different bandwidth in each signal processing path as suggested and taught by Tonender in order to prioritize measurement signal of the measurement system, specifically an occurred event of high importance. 
 

 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SHAH NUR KABIR whose telephone number is (571)272-5101. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SHAH NUR KABIR/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645